Citation Nr: 1501496	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  10-23 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a dental condition, to include entitlement to outpatient dental treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel

INTRODUCTION

The Veteran served on active duty from November 1979 to May 1987 and from May 1988 to May 1992.

This matter is on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.   

The Veteran testified before the undersigned Veterans Law Judge in December 2014.  A transcript of the hearing is of record.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

It appears that the issues of entitlement to service connection for a lipoma to the left shoulder, insomnia, right ankle disorder, left knee disorder, diabetes mellitus, a skin disorder to the feet, right hand disorder, sexual dysfunction, and a general skin disorder have been raised by the record in February and April 2014 statements.  It also appears that the Veteran has also claimed entitlement to increased ratings for neuropathy in the lower extremities and a right knee disability.  None of these claims have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action (if needed).  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.





REMAND

At his hearing before the Board, the Veteran stated that he had his wisdom teeth removed in 1983 while stationed at Gibbs Kaserne in Frankfurt, Germany.  He stated that an infection and cyst developed in the right lower wisdom tooth location, requiring him to be hospitalized for a number of days.  

Currently, there are no dental treatment records in the claims file, nor are there any records reflecting hospitalization.  Given that dental records and records of hospitalization are often stored in different locations from the rest of a veteran's service treatment records, the RO should ensure that every effort to search all reasonably potential locations for them.  The Veteran is expected to cooperate in aiding the RO in this search.

Regardless of whether these records are acquired, however, the Board finds that the Veteran's recollections to the extent that he was treated for an infection in-service are likely credible.  Therefore, when all efforts have been made to acquire his records, he should undergo a VA dental examination to determine the nature and extent of any actual dental disorder. 

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's treatment records from the VA Medical Center in Houston, Texas, the period since October 2014, as well as the records from any other VA facility where he has received treatment.  If no such records are unavailable, it should be noted in the record.  In this regard, it would be great help to the Board if the Veteran attempted to get these records himself.

If the Veteran has received any relevant treatment from a private facility, and the records of such treatment are not of record, he should be afforded an adequate opportunity to submit them.

2. Attempt to locate and acquire the Veteran's service dental records and records of any hospitalization.  Any hospitalization he underwent while stationed in Germany should be given particular attention.  

The Veteran is expected to fully cooperate with the RO in the attempt to acquire these records.  Any failure to communicate promptly and accurately with the RO in searching for these records may negatively impact his claim.  

3.  Schedule the Veteran for a VA dental examination to determine the nature, extent, onset and etiology of any dental disorder.  All indicated studies deemed necessary by the examiner should be performed, and all findings of these tests should be reported in detail.

The examiner should specifically provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that any identified dental had its onset in, or is otherwise etiologically related to, his active service.  The examiner must also consider the Veteran's lay statements regarding his in-service hospitalization in Germany, which can be reasonably presumed to have occurred.  

If the examiner cannot provide the requested opinion without resorting to speculation, he or she should provide an explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4. Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







